Citation Nr: 1128632	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine at C5-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is now in the jurisdiction of the Denver RO.  In August 2009 a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In March 2010 this matter was remanded for additional development.


FINDINGS OF FACT

1.  Prior to September 2, 2008, disability attributable to degenerative disc disease of the cervical spine at C5-C6 was not shown to result in forward flexion of the cervical spine limited to 30 degrees or less, a combined range of motion of the cervical spine that is not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; separately ratable neurological symptoms were not shown; and incapacitating episodes were not shown.

2.  From September 2, 2008, disability attributable to degenerative disc disease of the cervical spine at C5-C6 is shown to result in abnormal spinal contour manifested by mild loss of cervical lordosis; the cervical spine is not ankylosed and limitation of flexion to 15 degrees is not shown; separately ratable neurological symptoms are not shown; and incapacitating episodes are not shown.


CONCLUSION OF LAW

The Veteran's degenerative disc disease of the cervical spine at C5-C6 warrants staged ratings of no more than 10 percent prior to September 2, 2008 and an increased 20 percent rating from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability rating, and effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  Nevertheless, letters in June 2006 and June 2008 as well as the May 2007 statement of the case (SOC) properly provided the Veteran notice of the criteria for rating his cervical spine degenerative disc disease, as well as further notice of what the evidence showed and why the current rating was assigned.  He has had ample opportunity to respond and supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated with his claims file and pertinent postservice treatment records have been secured.  The Veteran underwent VA examinations of his cervical spine in January 2006, September 2008, and May 2010.  His claims file was reviewed in conjunction with the examinations, the examiners considered the Veteran's reported medical history, and the examination reports reflects a thorough evaluation, with notation of all findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As will be explained below, the Board finds that "staged" ratings are warranted for the Veteran's degenerative disc disease of the cervical spine at C5-C6.

The Veteran's service connected cervical spine disability has been assigned a 10 percent rating for the entire period under consideration, i.e., from May 1, 2006, the day following the date of his discharge from military service.  Consequently, the focus is on those criteria that would afford a rating in excess of 10 percent.

Degenerative disc disease of the cervical spine is rated under 38 C.F.R. § 4.71a, Code 5243, based either on incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), whichever is more favorable.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  

The General Rating Formula for Disease and Injuries of the Spine provide for a 20 percent evaluation when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when forward flexion of the cervical spine is limited to 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  The guidelines for rating under the General Formula provide that the various ratings apply with or without symptoms such as pain, stiffness or aching.  38 C.F.R. § 4.71a, Codes 5237, 5242.

The notes to the criteria for rating spine disabilities state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5237, 5242 Note (1).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).  Normal combined range of motion of the cervical spine is 340 degrees, and normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

On January 2006 VA examination, the Veteran complained of cervical spine pain which mildly increased with sudden posture change.  He reported no "extra" pain, numbness, or tingling of the upper extremities and no intrascapular or posterior head pain.  Range of motion testing revealed 0 to 45 degrees of flexion and extension (with pain between 35 to 45 degrees of flexion and 30 to 45 degrees of extension.)  Lateral bending was 0 to 45 degrees bilaterally (with pain bilaterally between 35 to 45 degrees) and bilateral rotation was 0 to 80 degrees.  The examiner noted that this was within normal limits.  There were no complaints of pain, radiation to the upper extremities or to the intrascapular areas, or headaches.  There were no spasms, minimal stiffness, and pain and impaired endurance which only decreased flexion from 0 to 40 degrees and extension from 0 to 35 degrees.  Other ranges of motion remained normal.  The examiner noted a November 2004 cervical spine X-ray which showed mild degenerative disc disease at C5-C6.  The diagnoses included cervical C5-C6 mild degenerative disc disease with recurrent episodic pain.  

A January 2007 X-ray report includes the findings that the "previously seen disk narrowing and small anterior osteophytes at the C5-6 level have progressed somewhat, and there are probably small posterior osteophytes at this level as well.  There is also new disk narrowing with prominent anterior osteophytes at the C6-7 level."  The impression was degenerative disc disease and spondylosis at C5-6 and C6-7, with progression of disease compared with November 2004.  

Treatment records from Peterson AFB (Air Force Base) from prior to discharge thru April 2008 show the Veteran's continued complaints of cervical spine pain (which had been getting progressively worse since November 2006) and reflect that he underwent physicial therapy.  These records include an assessment of cervicalgia (neck pain.)  See Dorland's Illustrated Medical Dictionary 339 (31st ed. 2007) (denoting cervic - neck, -algia - pain).  August 2007 AROM (active range of motion) testing showed 100 percent flexion w/o (without) pain, but stretching (the examiner subsequently retracted the finding of "stretching feeling" and replaced it with the finding of 100 percent flexion w/o pain.)  The Veteran also had 70 percent extension, right rotation, and right side bending as well as 90 percent left rotation and left side bending.  The Veteran experienced pain with extension, rotation and side bending.  December 2007 AROM was 100 percent flexion, extension, left rotation and left side bending without pain as well as 50 percent right rotation and right side bending with pain and stiffness.  

On September 2, 2008 VA examination, the Veteran complained of cervical spine pain in the lower region of the neck.  He reported "consistent and constant" symptoms of stiffness, fatigue and weakness in the neck and an increasing pain over the last few years.  The symptoms did not radiate into the upper extremities and there was no numbness, tingling or weakness in the arms or legs.  The examiner noted that the Veteran was not working but that his neck condition did not contribute to his unemployment; he was able to work despite these neck symptoms and chose to not work as of 2006.  The Veteran did not use any neck braces or assistive devices for ambulation, pain was regular without flare-ups, and treatment included physical therapy, traction, anti-inflammatories and muscle relaxants (all of which gave some relief).  There were no incapacitating episodes of neck pain in the last 12 months, none with physician ordered bed rest.  A mild loss of cervical lordosis was noted on physical examination.  He had 40 degrees of forward flexion, 30 degrees of extension, 45 degrees of bilateral lateral bending, and 70 degrees of bilateral rotation.  There was pain with flexion and extension and mildly increased pain with repetitive resisted motion done three times in extension but not flexion.  There was mild incoordination and normal strength in flexion and extension.  Upper extremity motor, sensory and reflex examinations were within normal limits.  X-ray examination showed degenerative joint and degenerative disc disease.  The impression was cervical spondylosis.  However, the X-ray examination technique was noted as suboptimal; soft tissues and/or bony structures were not satisfactorily visualized on AP projection due to overpenetration.  (See September 2, 2008 cervical spine X-ray).  The diagnosis was degenerative joint and degenerative disc disease, cervical spine.  In addition, the examiner stated that an additional 5 degree range of motion loss in cervical extension should be allowed under DeLuca.

During his August 2009 Travel Board hearing, the Veteran testified that his cervical spine condition had gotten worse since his 2008 examination.  He reported no numbness but complained of once or twice weekly headaches and radiation from his head, down his neck and into his shoulders which cause him to stop what he is doing and lie down.  

On May 2010 VA examination Veteran reported that since 2006 as well as since his 2008 VA examination, his symptoms had increased.  He reported symptoms of regular and continuous cervical spine pain, muscle spasm, stiffness, restricted motion, easy fatigability, and lack of endurance.  He reported no specific radiation of symptoms (but noted intermittent tingling in the small finger on the left side over the last 6 months) and no flare-ups of neck pain.  There were no incapacitating episodes of neck pain in the last 12 months and none with physician ordered bedrest.  Pain was present with range of motion testing which showed 40 degrees of forward flexion, 30 degrees of extension, 40 degrees of bilateral lateral bending, and 60 degrees of bilateral rotation.  There was mild to moderate paracervical muscle spasm and tenderness causing a mild loss in the cervical lordosis but not affecting his gait, which was normal.  There was increased pain, mild easy fatigability, and mild to moderate incoordination with repetitive resisted motion.  Motor and sensory examination was normal and there was no clinical evidence of loss of sensation in the index and ring finger on the left side or any other neurologic findings in either upper extremity.  X-ray showed degenerative disc and degenerative joint disease of the cervical spine.  The diagnosis was degenerative disc and degenerative joint disease of the cervical spine.  The examiner noted an additional 10 degree range of motion loss in cervical extension under DeLuca.
The examiner also characterized the extent of the Veteran's cervical spine disability as moderate.  

The RO has not assigned staged ratings for the Veteran's service-connected cervical spine disability.  However, on review of the record the Board finds that there are specific periods of time when distinct levels of impairment warranting different ratings are shown, and that staged ratings are warranted.  See Fenderson, supra.

Prior to September 2, 2008, there was no competent (medical) evidence indicating that cervical flexion was to 30 degrees or less, combined range of motion was well in excess of 170 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not noted.  Clearly, the criteria for the next higher (20 percent) scheduler rating were not met.

On September 2, 2008 VA examination, it was reported that there was a mild loss of cervical lordosis.  Similarly, on May 2010 VA examination there was mild to moderate paracervical muscle spasm and tenderness causing a mild loss in the cervical lordosis.  Findings of cervical lordosis indicate abnormal spinal contour and warrant a "staged" 20 percent schedular rating from September 2, 2008, the date such findings were initially shown.  As limitation of cervical flexion to 15 degrees or ankylosis of the cervical spine is not shown, the next higher (30 percent) rating is not warranted.

Notably, the General Formula provides that criteria apply with or without symptoms of pain, stiffness, aching.  While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).

In this regard, the Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for the next higher ratings of 20 percent prior to September 2, 2008 or 30 percent from that date under the General Formula criteria.  

As there is no evidence of neurological symptoms that may be separately rated (although the most recent (May 2010) VA examination shows that the Veteran reported intermittent tingling in the small finger on the left side, examination found no clinical evidence of loss of sensation in the index and ring finger on the left side or any other neurologic findings in either upper extremity), a separate rating (for combination with the rating under the General Formula) for neurological impairment is not warranted at any time during the appeal period.

There is also no evidence that the Veteran's service connected cervical spine disability has been manifested by incapacitating episodes of intervertebral disc disease; thus, rating the disability based on incapacitating episodes is not warranted.  There is no indication in the record (nor is it alleged) that at any time during the appeal period he was placed on bedrest by a physician because of his cervical spine disability.

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's cervical spine disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, as noted on the May 2010 VA examination report, the Veteran retired after he was discharged from active duty and chose never to work (he had active military service from April 1980 to April 2006; thus, 26 years).  The record does not suggest, nor does he allege, that his degenerative disc disease of the cervical spine at C5-C6 renders him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted prior to September 2, 2008 as the preponderance of the evidence is against an increased rating for this period of time and therefore the benefit-of-the-doubt rule does not apply.  A 20 percent disability rating is granted as of September 2, 2008, giving the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

A rating in excess of 10 percent for the Veteran's degenerative disc disease of the cervical spine at C5-C6 prior to September 2, 2008 is denied.  

A 20 percent rating for degenerative disc disease of the cervical spine at C5-C6 is granted from September 2, 2008, subject to the regulations governing payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


